UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 14, 2011 (Date of earliest event reported) VISTA GOLD CORP. (Exact Name of Registrant as Specified in Charter) Yukon Territory, Canada (State or Other Jurisdiction of Incorporation) 1-9025 (Commission File Number) Not Applicable (IRS Employer Identification No.) 7, SUITE 5, LITTLETON, COLORADO 80127 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (720) 981-1185 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD On July 14, 2011, the Registrant issued a press release announcing that with the successful completion of Midas Gold Corp.’s IPO, Vista’s ownership of 31,802,615 common shares of Midas now represents 30.7% of the issued and outstanding shares of Midas.Based on the IPO price of Cdn$3.25 per share, Vista’s investment in Midas is expected to have a value of Cdn$103,358,499.A copy of the press release is attached to this report as Exhibit99.1. In accordance with General Instruction B.2 of Form8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. The information set forth in Item 7.01 of this report shall not be deemed an admission as to the materiality of any information in this report on Form8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01Exhibits 99.1Press Release dated July 14, 2011* *The Exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. SIGNATURES In accordance with the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:July 19 , 2011 VISTA GOLD CORP. (Registrant) By: /s/Terri L. Eggert Terri L. Eggert Interim Chief Financial Officer
